Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I hereby consent to the incorporation by reference in this Annual Report on Form 10-K of my report dated March 27, 2012 with respect to the consolidated financial statements of Medical Billing Assistance, Inc. (the “Company”) as of December 31, 2010. Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado March 27, 2012
